Citation Nr: 1525310	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  14-02 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to December 1973.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a July 2013 rating decision of the VA Regional Office in Lincoln, Nebraska that denied entitlement to service connection for bilateral hearing loss and tinnitus.

The Veteran was afforded a hearing at the RO in November 2013 and another by videoconference in April 2014 before undersigned sitting at Washington, DC.  The transcripts are of record.

By rating action dated in March 2014, service connection for tinnitus was granted.  This matter is no longer for appellate consideration.


FINDINGS OF FACT

1.  The Veteran had noise exposure during service.

2.  The evidence is at least in equipoise that pre-existing right ear hearing loss was aggravated by service. 

3.  The evidence is at least in equipoise that  current left ear hearing loss is related to noise exposure during service.


CONCLUSIONS OF LAW

1.  Left ear hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (201).

2.  Pre-existing right ear hearing loss was aggravated by service. 38 U.S.C.A. §§ 1153, 1154, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.306, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Given that service connection for bilateral hearing loss is being granted there is no need to address whether VA fulfilled its duty to notify and assist the appellant in the prosecution of his claim. 

Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is defined as doubt that exists because of an approximate balance of positive and negative evidence, which does not satisfactorily prove or disprove the claim. 38 C.F.R. § 3.102.

Factual Background

On examination in April 1969 prior to service entrance, the Veteran was afforded an audiometric evaluation that disclosed puretone thresholds in the right and left ears of -5/-5/-5/55/60 and -5/-5/0/5/5 at the 500/1000/2000/3000/4000 Hertz frequencies, respectively.  An H2 profile was recorded in the summary of defects indicating some hearing impairment.  

The service treatment records contain a number of reference audiograms showing fluctuating decibel losses at all applicable Hertz frequencies during service.  When examined in September 1973 for discharge from active duty, audiometric evaluation showed puretone thresholds in the right and left ears of 5/10/5/55/55 and 10/0/5/10/10 at the 500/1000/2000/3000/4000 Hertz frequencies, respectively.  On the Report of Medical History, the Veteran indicated that he had hearing loss.  The examining official noted mild high frequency hearing loss in the right ear and that a similar loss had been reflected on enlistment physical and subsequent audiograms.  

A claim for service connection of bilateral hearing loss was received in December 2012.  In a statement in support of the claim received in July 2013, the Veteran stated that he worked as a sensor systems repairman in service with equipment that was always running which emitted a high pitched squeal.  He stated that after a few months, he was sent to another station and had to perform work on other systems, including turbine units that were also running at all times, that had a high decibel output on par with jet engines.  The Veteran stated that he had duties that required him to drive a maintenance shuttle taking men and equipment to the flight line to work on planes where he was exposed to noise.  The appellant related that he was again exposed to a great deal of flight-line noise at subsequent duty stations in Thailand and Okinawa.

The Veteran underwent an audiology evaluation at ENT Nebraska in November 2013.  He presented with complaints of gradual onset of moderate bilateral hearing loss starting about 35 years before.  It was noted that VA records were reviewed that showed that he had a high frequency hearing loss in the right ear at the time of induction.  It was noted that his service included three years of working on jet engines on a daily basis with a limited amount of ear protection.  A pertinent assessment of sensorineural hearing loss was rendered.  The examiner found that the correlation with ringing in the ears and hearing loss after noise exposure for that length of time was almost 100 percent, and that there was greater than a 50 percent likely cause and effect relationship with current hearing loss based on his history and clinical findings.  

The Veteran was afforded a VA audiology examination in December 2013.  On audiometric evaluation the appellant was found to have a bilateral sensorineural hearing loss.  The examiner found that right ear hearing loss pre-existed service which was not aggravated beyond normal progression in military service because no significant shift was noted at discharge.  As to the left ear, the examiner found that left ear hearing loss was not at least as likely as not caused by or a result of an event in military service because the enlistment and separation audiograms did not disclose any significant changes in that ear.

Legal Analysis

At the outset, the Board finds that the Veteran's statements concerning in-service noise exposure are credible when viewed in conjunction with the available evidence and are consistent with his occupation and history of noise exposure.  Therefore, exposure to noise is found to be consistent with the circumstances of his service. See 38 U.S.C.A. § 1154(a).  Accordingly, in-service exposure to noise is conceded.  This does not in and of itself provide for a grant of service connection.  Rather, the evidence must demonstrate that hearing loss is related to such service.  

The evidence reflects that prior to entering service, left ear hearing status was within normal limits by VA standards.  See 38 C.F.R. § 3.385.  However, the appellant had 55 and 60-decibel losses at the 3000 and 4000 Hertz frequencies in his right ear that constituted pre-existing hearing loss.  That ear may not be presumed to have been sound at service entrance.  See 38 U.S.C.A. § 1111 (West 2014).  The questions thus become whether a left ear hearing loss was incurred inservice, and whether a pre-existing right ear hearing loss increased in severity in service beyond normal progression for which service connection may be conceded on the basis of aggravation. 

Due to the nature of his duties, the Veteran was accorded a number of hearing conservation audiograms which reflect fluctuating readings for both ears.  However, when examined at service discharge, audiometric threshold shifts did not significantly differ from those recorded prior to service entrance.  In December 2013, the VA audiologist opined that pre-existing right ear hearing loss had not been aggravated beyond normal progression in service and that left ear hearing was not related to active duty for precisely for this reason.  Conversely, an audiology professional at ENT Nebraska provided competent evidence favoring a nexus between current hearing loss and noise exposure in service. 

The evidence reveals competent lay and clinical evidence in support of and against the claim that current bilateral hearing loss disability is related to inservice noise exposure.  In this event, greater weight may be given to one physician's opinion than another depending on factors such as the degree of expertise, reasoning employed by the physician and whether (and the extent to which) he or she reviews prior clinical records and other evidence. See Gabrielson v. Brown, 7 Vet.App. 36, 40 (1994).  

The record reflects that the Veteran now has significantly more diminished right and left ear hearing since service discharge.  The Board has carefully considered the VA examiner's opinion that current hearing loss was not likely related to service, but finds that the analysis lacking.  No opinion was provided as to the etiology of current hearing loss or an explanation as to why it could not have been caused by noise exposure during active duty.  In Ledford v. Derwinski, 3 Vet.App. 87, 89 (1992), it was held that the absence of hearing loss at separation is not in and of itself a basis for a denial of a claim of service connection for hearing loss. See also Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  As such, the rationale that hearing loss was not related to service based on no difference in threshold shifts between service entrance and discharge falls short.  

On contrast ENT Nebraska also indicated that it had reviewed VA records and unequivocally determined that the degree of sustained noise exposure the Veteran experienced during service with limited ear protection correlated to a greater than 50 percent likely cause and effect relationship between current hearing loss and service, if not almost 100 percent, based on the Veteran's history and clinical findings.  This statement is consistent with a determination of right ear hearing impairment aggravated by service.

The Board may appropriately favor the opinion of one competent clinical authority over another. See Owens v. Brown, 7 Vet.App. 429, 433 (1995).  Under the circumstances, the Board finds that the opinion by the Veteran's private clinician is persuasive.  As such, the Board finds that the evidence regarding the relationship between current hearing loss and service is at least in equipoise and service connection for bilateral hearing loss is granted.  38 U.S.C.A. § 5107(b).  

The claim is allowed.  


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


